UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-119902 Nortek, Inc. (exact name of registrant as specified in its charter) Delaware 05-0314991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_]No [X] There is no established public trading market for any of the common stock of the Company.The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of May 9, 2008 was 3,000. PART I – FINANCIAL INFORMATION Item 1.Financial Statements NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollar amounts in millions, except share data) March 29, December 2008 2007 Assets Current Assets: Unrestricted cash and cash equivalents $ 53.0 $ 53.4 Restricted cash 1.0 1.0 Accounts receivable, less allowances of $12.0 and $12.2 327.7 320.0 Inventories: Raw materials 105.8 91.6 Work in process 35.7 29.9 Finished goods 196.9 187.1 338.4 308.6 Prepaid expenses 13.9 11.7 Other current assets 21.9 19.8 Prepaid income taxes 30.8 28.9 Total current assets 786.7 743.4 Property and Equipment, at Cost: Land 10.8 10.4 Buildings and improvements 113.6 110.1 Machinery and equipment 223.8 217.1 348.2 337.6 Less accumulated depreciation 110.1 99.7 Total property and equipment, net 238.1 237.9 Other Assets: Goodwill 1,522.8 1,528.9 Intangible assets, less accumulated amortization of $87.7 and $80.7 157.0 156.6 Deferred debt expense 26.0 27.4 Restricted investments and marketable securities 2.3 2.3 Other assets 11.7 10.3 1,719.8 1,725.5 Total Assets $ 2,744.6 $ 2,706.8 Liabilities and Stockholder’s Investment Current Liabilities: Notes payable and other short-term obligations $ 77.8 $ 64.0 Current maturities of long-term debt 32.7 32.4 Accounts payable 239.1 192.7 Accrued expenses and taxes, net 230.2 247.1 Total current liabilities 579.8 536.2 Other Liabilities: Deferred income taxes 34.6 36.2 Long-term payable to affiliate (see Note A) 43.2 43.2 Other 125.5 123.5 203.3 202.9 Notes, Mortgage Notes and Obligations Payable, Less Current Maturities 1,346.5 1,349.0 Commitments and Contingencies (see Note G) Stockholder’s Investment: Common stock, $0.01 par value, authorized 3,000 shares; 3,000 issued and outstanding at March 29, 2008 and December 31, 2007 Additional paid-in capital 412.4 412.4 Retained earnings 164.5 168.6 Accumulated other comprehensive income 38.1 37.7 Total stockholder's investment 615.0 618.7 Total Liabilities and Stockholder's Investment $ 2,744.6 $ 2,706.8 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the first quarter ended March 29, 2008 March 31, 2007 (Dollar amounts in millions) Net Sales $ 540.2 $ 552.5 Costs and Expenses: Cost of products sold 391.6 384.6 Selling, general and administrative expense, net (see Note D) 118.5 117.0 Amortization of intangible assets 6.7 6.0 516.8 507.6 Operating earnings 23.4 44.9 Interest expense (27.4 ) (29.2 ) Investment income 0.2 0.4 (Loss) earnings before provision for income taxes (3.8 ) 16.1 Provision for income taxes 0.3 6.9 Net (loss) earnings $ (4.1 ) $ 9.2 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the first quarter ended March 29, 2008 March 31, 2007 (Dollar amounts in millions) Cash Flows from operating activities: Net (loss) earnings $ (4.1 ) $ 9.2 Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization expense 17.4 14.6 Non-cash interest expense, net 1.4 1.4 Non-cash stock-based compensation expense 0.1 Deferred federal income tax (benefit) provision (3.4 ) 1.3 Changes in certain assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable, net (4.6 ) (7.0 ) Inventories (28.8 ) (30.1 ) Prepaids and other current assets (3.2 ) (1.1 ) Accounts payable 43.4 34.1 Accrued expenses and taxes (19.5 ) (36.5 ) Long-term assets, liabilities and other, net 1.9 0.7 Total adjustments to net (loss) earnings 4.6 (22.5 ) Net cash provided by (used in) operating activities 0.5 (13.3 ) Cash Flows from investing activities: Capital expenditures (7.3 ) (6.8 ) Net cash paid for businesses acquired (16.8 ) Proceeds from the sale of property and equipment 0.1 Change in restricted cash and marketable securities 1.3 Other, net (1.2 ) (0.3 ) Net cash used in investing activities (8.4 ) (22.6 ) Cash Flows from financing activities: Increase in borrowings 33.2 28.5 Payment of borrowings (25.8 ) (6.8 ) Other, net 0.1 Net cash provided by financing activities 7.5 21.7 Net change in unrestricted cash and cash equivalents (0.4 ) (14.2 ) Unrestricted cash and cash equivalents at the beginning of the period 53.4 57.4 Unrestricted cash and cash equivalents at the end of the period $ 53.0 $ 43.2 Supplemental disclosure of cash flow information: Interest paid $ 35.7 $ 45.1 Income taxes paid, net $ 3.5 $ 2.8 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST QUARTER ENDED MARCH 31, 2007 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income Income Balance, December 31, 2006 $ 412.1 $ 139.4 $ 11.6 $ Net earnings 9.2 9.2 Other comprehensive income: Currency translation adjustment 1.4 1.4 Comprehensive income $ 10.6 Adoption of FIN 48 (see Note F) (3.2 ) Stock-based compensation 0.1 Balance, March 31, 2007 $ 412.2 $ 145.4 $ 13.0 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST QUARTER ENDED MARCH 29, 2008 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income Income (Loss) Balance, December 31, 2007 $ 412.4 $ 168.6 $ 37.7 $ Net loss (4.1 ) (4.1 ) Other comprehensive income: Currency translation adjustment 0.4 0.4 Comprehensive loss $ (3.7 ) Balance, March 29, 2008 $ 412.4 $ 164.5 $ 38.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 29, 2, 2007 (A) The unaudited condensed consolidated financial statements presented herein (the “Unaudited Financial Statements”) reflect the financial position, results of operations and cash flows of Nortek, Inc. (the “Company” or “Nortek”) and all of its wholly-owned subsidiaries.The Company is a wholly-owned subsidiary of Nortek Holdings, Inc., which is a wholly-owned subsidiary of NTK Holdings, Inc. (“NTK Holdings” or the “Parent Company”).The Unaudited Financial Statements include the accounts of Nortek, as appropriate, and all of its wholly-owned subsidiaries, after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented.Although certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted, the Company believes that the disclosures included are adequate to make the information presented not misleading.Operating results from the first quarter ended March 29, 2008 are not necessarily indicative of the results that may be expected for other interim periods or for the year ending December 31, 2008.Certain amounts in the prior year’s Unaudited Financial Statements have been reclassified to conform to the current year presentation.It is suggested that these Unaudited Financial Statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s latest annual report on Form 10-K and its latest Current Reports on Form 8-K as filed with the Securities and Exchange Commission (“SEC”). Stock-Based Compensation of Employees, Officers and Directors The Company follows the modified-prospective transition method of accounting for stock-based compensation in accordance with SFAS No. 123R.Under the modified-prospective transition method, the Company is required to recognize compensation cost for share-based payments to employees based on their grant-date fair value.Measurement and attribution of compensation cost for awards that were granted prior to, but not vested as of the date SFAS No. 123R was adopted, are based on the same estimate of the grant-date fair value and the same attribution method used previously under SFAS No. 123. At March 29, 2008, certain employees and consultants held approximately 23,291 C-1 units and approximately 43,811 C-2 units, which represent equity interests in THL-Nortek Investors, LLC (“Investors LLC”), the parent of NTK Holdings, that function similar to stock awards.The C-1 units vest pro rata on a quarterly basis over a three-year period and approximately 22,802 and 22,613 were vested at March 29, 2008 and December 31, 2007, respectively.The total fair value of the C-1 units is approximately $1.1 million and approximately $0.1 million remains to be amortized at March 29, 2008.The C-2 units only vest in the event that certain performance-based criteria, as defined, are met.AtMarch 29, 2008 and December 31, 2007, there was approximately $1.6 million of unamortized stock-based employee compensation with respect to the C-2 units, which will be recognized in the event that it becomes probable that the C-2 units or any portion thereof will vest.The C-1 and C-2 units were valued using the Black-Scholes option pricing model to determine the freely-traded call option value based upon information from comparable public companies, which was then adjusted to reflect the discount period, the minority interest factor and the lack of marketability factor to arrive at the final valuations. The Company recorded stock-based compensation charges in selling, general and administrative expense, net of approximately $0.1 million for the first quarter ended March 31, 2007 in accordance with SFAS No. 123R. Goodwill and Other Long-Live Assets The following table presents a summary of the activity in goodwill for the first quarter ended March 29, 2008: (Amounts in millions) Balance as of December 31, 2007 $ 1,528.9 Purchase accounting adjustments (5.7 ) Impact of foreign currency translation and other (0.4 ) Balance as of March 29, 2008 $ 1,522.8 At March 29, 2008, the Company had an approximate carrying value of Goodwill as follows: (Amounts in millions) Segment: Residential Ventilation Products $ 794.5 Home Technology Products 413.7 Air Conditioning and Heating Products * 314.6 $ 1,522.8 * Primarily relates to the Residential HVAC reporting unit. The Company has classified as goodwill the cost in excess of fair value of the net assets (including tax attributes) of companies acquired in purchase transactions (see Note C).Approximately $47.3 million of goodwill associated with certain companies acquired during the year ended December 31, 2007 will be deductible for income tax purposes.Purchase accounting adjustments relate principally to final revisions resulting from the completion of fair value adjustments and adjustments to deferred income taxes that impact goodwill. The Company accounts for acquired goodwill and intangible assets in accordance with
